Caton, J. delivered the following dissenting opinion: I think this decree should not be reversed. Admitting the jurisdiction of the Court to relieve against a judgment rendered in a Court of Law, where the Court has acquired only apparent jurisdiction of the person of the defendant by his appearance being entered by an attorney without, authority, yet I do not think that the Courts of Equity ought to take jurisdiction, unless some substantial reason be shown why he cannot obtain adequate relief in the Court of Law. Crichfield v. Porter, 1 Ohio Cond. R. 658. Now, it is not denied hut that the Court of Law has an adequate jurisdiction over its own judgments and process, and I hazard nothing in saying, that in most instances it can afford more satisfactory relief, and without the procrastination attendant upon suits in Equity. No better illustration of this can be desired than the history of this judgment furnishes. After the Court refused to sustain this bill upon the ground, undoubtedly, that the party had an adequate remedy at law, he applied to that power, and as this Court has just decided, obtained all the relief to which he was justly entitled. Had the County Court entertained the same view of the law which has now been determined by a majority of this Court, what would have been the result? It would have taken a year or two at least, before the case would have been brought to a hearing, and the judgment opened so as to have let the defendant in with his defence, while this was done in the Court of Law, and without the least delay. I am not forgetting that this case must be determined as if no proceeding had been instituted in the Court of Law, but I am only referring to them by way of illustration, and I think it forcibly demonstrates the propriety of the well known rule, that the Court of Equity ought not to interfere when the Court of Law can afford the party as speedy and as ample relief as he could obtain in Equity. Indeed, when it can afford the proper relief, it can generally do it much more speedily. The very great extent of the powers of a Court of Equity to do the most exact justice, makes its machinery necessarily cumbersome, and its proceedings slow and deliberate, and these powers ought not to be called into requisition, unless something is shown why the more summary proceedings of a Court of Law cannot afford a sufficient remedy. Because a Court may take cognizance of a cause, I do not think that it necessarily follows that it will. Take for instance, the administration and settlement of estates of deceased persons; there the Courts of Equity may be said to have jurisdiction in all cases. 1 Story’s Eq. Jur., chap. 9; Mahar v. O’Hara (post. 424.) But I do not think it necessarily follows that it will, whenever applied to, take the settlement of an estate away from the Probate Court, but in the exercise of a sound discretion, it will leave the matter there to be determined, unless there is something shown that complete justice cannot be done there. Many other familiar instances might be referred to in illustration, but it is unnecessary. I think the County Court properly determined, that there was nothing in this bill which showed that the complainant could not obtain adequate remedy at Law, and that, consequently, the deree should be affirmed. Decree reversed.